             Case 1:21-mc-00494 Document 1 Filed 06/23/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 IN RE APPLICATION OF EMERALD
 PASTURE DESIGNATED ACTIVITY                      Case No. 21-MC ______
 COMPANY, EMERALD MOOR
 DESIGNATED ACTIVITY COMPANY,
 AND TRINITY INVESTMENTS
 DESIGNATED ACTIVITY COMPANY
 FOR AN ORDER TO CONDUCT
 DISCOVERY FOR USE IN FOREIGN
 PROCEEDINGS PURSUANT TO 28
 U.S.C. § 1782


 APPLICATION AND PETITION FOR AN ORDER TO CONDUCT DISCOVERY FOR
       USE IN FOREIGN PROCEEDINGS PURSUANT TO 28 U.S.C. § 1782

       Petitioners Emerald Pasture Designated Activity Company, Emerald Moor Designated

Activity Company, and Trinity Investments Designated Activity Company (collectively,

“Petitioners”), pursuant to 28 U.S.C. § 1782 and Federal Rules of Civil Procedure 26, 30, 34, and

45, respectfully applies to this Court for an order in the form attached as Exhibit 1 to the

Declaration of Lucas Bento dated June 21, 2021 (the “Bento Declaration”) authorizing Petitioners

to conduct discovery for use in civil proceedings in the United Kingdom in the form of the

subpoenas attached as Exhibit 2 to the Bento Declaration. In support of its application and petition,

Petitioners submit a Memorandum of Law and attach the Declaration of Richard East dated June

23, 2021, and the Bento Declaration.
          Case 1:21-mc-00494 Document 1 Filed 06/23/21 Page 2 of 2




Dated: June 23, 2021               Respectfully submitted,

                                   /s/ Peter Calamari

                                   Peter Calamari
                                   Lucas V.M. Bento
                                   QUINN EMANUEL URQUHART &
                                   SULLIVAN, LLP
                                   51 Madison Avenue, Floor 22
                                   New York, NY 10010
                                   Telephone: (212) 849-7000
                                   Facsimile: (212) 849-7100
                                   petercalamari@quinnemanuel.com
                                   lucasbento@quinnemanuel.com

                                   Attorneys for Petitioners
